[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 607 
The complaint states a good cause of action for an accounting against the defendant corporation, and not against the defendant Reubenson, and the first question certified is so answered, and the order of the Appellate Division in that regard is so modified, with costs in this court and in the Appellate Division in favor of appellant and against the corporation respondent. The order of arrest against the defendant Reubenson was not properly granted and the second question is so answered, and the order of the Appellate Division in that regard is affirmed, with costs in this court in favor of respondent Reubenson and against appellant. No opinion. (See 262 N.Y. 513, 639.)
Concur: POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN and CROUCH, JJ. Not sitting: HUBBS, J. *Page 608